DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendments and Remarks filed on 12/07/2021. The amendments filed on 12/07/2021 have been entered. Accordingly Claims 1-3,5-7,9-12,14-16 and 18-19 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,7,10,12,14,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Susumu (U.S. 20160256135, September 8, 2016)(hereinafter, “Susumu”) in view of  Yoo (U.S. 20110144499, June 16, 2011)(hereinafter, “Yoo”), Zheng (U.S. 20050165306, July 28 2005)(hereinafter, “Zheng”) and Kong (U.S. 20150164476, EFD June 2, 2014)(hereinafter, “Kong”). 
1, Susumu teaches: An ultrasound diagnosis apparatus (“FIG. 1 illustrates an external configuration of an ultrasound diagnostic system including the ultrasound processing device.” [0052]) comprising: 
a two-dimensional (2D) array ultrasound probe configured to transmit a plurality of focused beams onto a plurality of focal points corresponding to each of the plurality of focused beams generating shear waves onto a plurality of focal points corresponding to each of the plurality of focused beams and receive echo signals (“…an ultrasound processing device comprising: an ultrasound signal processing circuit including: a push pulse controller that causes the acoustic element array to transmit focused ultrasound, in order to generate radiation force in a subject; a generator that obtains a wavefront frame sequence for each transmission of focused ultrasound, by generating wavefront frame data indicating wavefront positions of a shear wave at a plurality of points along a time axis, based on detection of propagation of the shear wave caused by radiation force generated by the focused ultrasound…” [0017]; “The reference/detection pulse transmitter 2, transmits a reference detection pulse prior to transmission of focused ultrasound by the push pulse controller 1, and transmits a plurality of detection pulses after ARFI transmission.” [0074; “The output data generator 3 generates output data based on execution of reception processing and receive signals in SWS acquisition.”[0075]; “The ultrasound probe 102 may be a probe in which ultrasound transducers are arranged in a one-dimensional direction, and may be a probe in which ultrasound transducers are arranged in two-dimensional array.” [0232].);
 	a processor configured to determine the plurality of focal points and acquire shear wave elasticity data based on the received echo signals (“In the "displacement detection" step, wavefront frame data is generated from a reference detection pulse/detection pulse. Wavefront frame data is data indicating a wavefront of a shear wave at a point in time on a time axis, and is composed of a plurality of data components. Because the wavefront frame data is composed of a plurality of data components, the wavefront frame data has a predefined acoustic line 
a display configured to display the acquired shear wave elasticity data (“The display 103 may be a liquid crystal display (LCD), and may display an SWS image, elastic modulus image, graph, numeric table, etc. An SWS image is a diagram, etc., that indicates propagation of a shear wave. An elastic modulus image indicates, for example, spatial distribution of elastic modulus in tissue within a subject, by position of colored pixels in a coordinate system in which a horizontal axis indicates an element array direction and a vertical axis indicates a depth direction.” [0055].)

    PNG
    media_image1.png
    408
    617
    media_image1.png
    Greyscale

Susumu is silent with regards to the cross-section to complete the limitation, a processor configured to determine the plurality of focal points on a cross-section of interest and acquire shear wave elasticity data with respect to the cross-section of interest based on the received echo signals, and an input interface configured to receive an input with respect to the cross-
Yoo in the field of ultrasound systems teaches an orientation and recognition unit that is configured to receive input data from an operator of the 2D slice image selection unit as seen in Fig. 10, where the 2D image selection unit may be configured to select cross-sections of the 3D ultrasound image from the 3D ultrasound acquisition image unit [0042-0043]. “…the orientation and position recognition unit 122 may include a sensor (not shown) configured to detect the rotation and/or movement of the control volume unit 121 to form detection signals corresponding to the rotation and/or movement thereof. The processor 130 may form orientation and position signals for determining the orientation and/or position of the control volume unit 121 based on the detection signals from the sensor. The sensor may comprise a device that detects the rotation and/or movement of the control volume unit 121. For example, the sensor may include an inertial sensor, a gyro sensor, an acceleration sensor and the like. Further, the processor 130 may include a micro controller unit (MCU) to form the orientation and position signals for determining the orientation and/or position of the control volume unit 121 based on the detection signals from the sensor.” [0048]; “In response to an orientation and position signal from the 2D slice image selection unit 120, the image processing unit 132 may be configured to transit the orientation and position of the 3D ultrasound image (i.e., moving and rotating of the 3D ultrasound image) to correspond them to the orientation and position of the control volume unit 121, which are changed according to the orientation and position signal.” [0052]
Since Susumu has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Susumu to 
Zheng in the field of ultrasound imaging systems teaches with regards to determining and receiving a number of the plurality of focusing points and an interval between each of the plurality of focusing points, a method for measuring tissue motion that utilizes the echo signals produced along the ultrasound beam positions, by computing the difference in propagation paths between the focal points of each transducer elements utilizing the beam orientation at an angle theta,[0053] [0058], Fig. 2. Zheng further teaches: “…a transducer array 23 is comprised of a plurality of separately driven elements 11 which each produce a burst of ultrasonic energy when energized by a pulse produced by a transmitter 13. The ultrasonic energy reflected back to the transducer array 23 from the subject under study is converted to an electrical signal by each transducer element 11 and applied separately to a receiver 9 through a set of switches 15. The transmitter 13, receiver 9 and the switches 15 are operated under the control of a digital controller 19 responsive to the commands input by the human operator. A complete scan is performed by acquiring a series of echoes in which the switches 15 are set to their transmit position, the transmitter 13 is gated on momentarily to energize each transducer element 11, the switches 15 are then set to their receive position, and the subsequent echo signals produced by each transducer element 11 are applied to the receiver 9. The separate echo signals from each transducer element 11 are combined in the receiver 9 to produce a single echo signal which is employed to produce a line in an image on a display system 17.” [0055]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Susumu and Yoo to determine and 
Kong in the field of shear wave ultrasound CAD systems that obtain elasticity information teaches with regards to controlling the determined element groups, 2D array and the acquired shear wave elasticity data limitations:  “The probe 10 may irradiate an ultrasound wave onto an object 30 to receive an echo signal. Here, the object 30 denotes a peripheral region including an ROI. For example, the object 30 may denote a certain region of a body of a patient which is diagnosed, but is not limited thereto. Also, the ultrasound wave irradiated from the probe 10 may be an ultrasound wave used to induce a shear wave, or may be an ultrasound wave used to obtain elasticity information about the object 30. For example, the probe 10 may irradiate an ultrasound wave (e.g., a pushing beam) used to induce a shear wave to the object 30 based on a control signal of the shear wave processing apparatus 20. Also, the probe 10 may irradiate an ultrasound wave used to obtain elasticity information about the object 30 based on the control signal of the shear wave processing apparatus 20, and may receive an echo signal of the irradiated ultrasound wave. The probe 10 may transmit the received echo signal to the shear wave processing apparatus 20. Here, the ultrasound wave used to obtain the elasticity information about the object 30 may denote an ultrasound wave (for example, a plane wave), which does not form a focal point in a region corresponding to the object 30. Alternatively, the ultrasound wave used to obtain the elasticity information about the object 30 may denote an ultrasound wave (for example, a focused wave) that forms the focal point at a portion of the region corresponding to the object 30. The probe 10 may include a one-dimensional (1D) array or a two-dimensional (2D) array of a plurality of transducers. Here, each of the transducers may irradiate an ultrasound wave or receive an echo signal based on the control signal of the shear wave processing apparatus 20. That is, some or all of the transducers included on the probe may irradiate an ultrasound wave and/or receive the echo signal.” [0048-0050]; The shear wave processing apparatus 20 may control an operation of the probe 10, and obtain elasticity information about the object 30 or an ROI of the object 30 by using the echo signal received by the probe 10. Here, the elasticity information may include a value representing a strain, stiffness, Young's modulus, and/or shear modulus of each of the tissues composing the object 30 or the ROI.” [0052].
Since Susumu has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Susumu to identify and control only certain element groups of a transducer and acquire shear wave elasticity data with respect to the determined angle of the ROI based on the received echo signals as taught in Kong to analyze an elasticity of tissue to determine a stiffness difference between normal tissue and abnormal tissue and determine whether a treatment is completed (Kong, [0047]).
From the combination of Susumu, Yoo, Zheng and Kong a shear wave ultrasound system that determines focal points on a cross section that allows selection of the region of interest based on the rotation axis selected, which determine and identify the respective subset of transducer elements to be activated in acquiring the shear wave elasticity data “…such, the coordinate system of the selection plane 121a may correspond to the coordinate system of the slice of the 2D slice image 11' to be displayed.” (Yoo, [0052]) for analyzing an elasticity of tissue to determine a stiffness difference between normal tissue and abnormal tissue and determine whether a treatment is completed (Kong, [0047]).
Regarding Claim 3, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.

Susumu is silent with regards to a cross-section of interest. 
Yoo in the field of ultrasound systems teaches an orientation and recognition unit that is configured to receive input data from an operator of the 2D slice image selection unit as seen in Fig. 10, where the 2D image selection unit may be configured to select cross-sections of the 3D ultrasound image from the 3D ultrasound acquisition image unit [0042-0043].
  Since Susumu has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cross-section teachings of Yoo to depict sectional representations of the object of interest that require less time for computational processing. 
Regarding Claim 5, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Susumu further teaches: wherein the processor is further configured to determine a plurality of focal points lying on a first straight line as a first focusing group and determine a plurality of focal points on a second straight line in the cross-section of interest, which is distinguished from the first straight line, as a second focusing group (“The reception beam former 6, when receiving a reflected reference detection pulse or a reflected detection pulse, 
Susumu is silent with regards to a cross-section of interest. 
Yoo in the field of ultrasound systems teaches an orientation and recognition unit that is configured to receive input data from an operator of the 2D slice image selection unit as seen in Fig. 10, where the 2D image selection unit may be configured to select cross-sections of the 3D ultrasound image from the 3D ultrasound acquisition image unit [0042-0043].
  Since Susumu has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cross-section teachings of Yoo to depict sectional representations of the object of interest that require less time for computational processing. 
Regarding Claim 7, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Susumu further teaches: wherein the 2D array ultrasound probe is further configured to transmit the focused beams to the plurality of focal points in the first focusing group and to transmit, after a lapse of a first time interval, the focused beams to the plurality of focal points in the second focusing group (“In this case, the reception beam former 6 selects each of the p.times.q observation points as a reception focus, and executes delay-and-sum of element input signals from the acoustic elements. In delay-and-sum for one observation point, delay is decreased for element input signals at the observation point and delay is increased the further from the observation point element input signals are at surrounding acoustic elements. Delay-and-sum is performed for each element input signal outputted from each acoustic element 
Regarding Claim 10, A method of controlling an ultrasound diagnosis apparatus (“The controller 4 instructs the push pulse controller 1, the reference/detection pulse transmitter 2, and the output data generator 3 with required controls for the SW tracking step. Here, this means instructing the push pulse controller 1 to cause transmission of focused ultrasound, the reference/detection pulse transmitter 2 to transmit a reference detection pulse or detection pulse, and the output data generator 3 to receive reflected ultrasound generated by reflection from a shear wave.” [0076]), the method 20 comprising: receiving an input of at least one of a cross-section of interest of an object in a 3D space, a number of a plurality of focal points, and an interval between each of the plurality of focal points, determining an angle of the cross-section of interest and a plurality of focal points on the cross-section of interest based on the input; transmitting focused beams to the determined plurality of focal points corresponding to 
The method in this claim is the intended use of the system from Claim 1. The figures and embodiment descriptions throughout the combination of Susumu with Yoo, Zheng and Kong teach the limitations and as such the same rejections of Claim 1 provided above apply to Claim 10.
Regarding Claim 12, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 12, “wherein the plurality of15 focal focal points lie on a straight line in the cross-section of interest”, is substantially similar in scope with corresponding limitations recited in Claim 3 and is, therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 14, “wherein the determining of the  plurality of focal points comprises: determining a plurality of focal points lying on a first straight line in the cross-section of interest as a first focusing group; and determining a plurality of focal points on a second straight line in the cross-section of interest, which is distinguished from the first straight line, as a second focusing group”, is substantially similar in scope with corresponding limitations recited in Claim 5 and is, therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 16, “wherein the transmitting of the focused beams to the plurality of focal points comprises transmitting the plurality of  focused beams to the plurality of focal points in the first focusing group and transmitting, after a lapse of a first time interval, the focused beams to the plurality of focal points in the second focusing 7 and is, therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Susumu further teaches: A non-transitory computer-readable recording medium having recorded thereon a program for executing a method of claim 10 on a computer (“…the present invention may be implemented by a computer program executed by processors of a CPU, etc., and may be a digital signal of the computer program…the present invention may be the computer program or the digital signal stored on a computer-readable storage medium. Examples of computer-readable storage mediums include a flexible disk, hard disk, CD-ROM, MO, DVD, DVD-ROM, DVD-RAM, Blu-ray disc (registered trademark), semiconductor memory, etc. Further, the present invention may be implemented as the storage medium on which the digital signal is stored. The computer program or the digital signal may be transmitted via telecommunication lines, wireless or wired communication lines, a network such as the internet, data broadcasts, etc.” [0236-0237]).
With regards to the limitation, for executing a method of claim 10 on a computer this is the intended usage of the program of the non-transitory computer-readable recording medium. This requires the method steps disclosed in claim 10 and as such the rejections made of the combination Susumu, Yoo, Zheng and Kong apply to claim 19 to meet the claimed limitations.

Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Susumu in view of Yoo, Zheng and Kong and Lee et. al. (U.S. 20150192547, July 9, 2015) (hereinafter, “Lee”).
Regarding Claim 2, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.

Lee in the field of ultrasound diagnostic systems teaches: “…the probe 20a may simultaneously transmit, onto an object, focus beams which are used to generate a shear wave at both ends, and generate the shear wave at positions corresponding to the both ends of the probe 20a.” [0168].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Susumu to simultaneously transmit the plurality of focused beams to the plurality of focal points as taught in Lee, to measure the shear wave in a shorter amount of time and enhance the signal-to-noise ratio (Lee, [0168]).
Regarding Claim 6, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Susumu further teaches: wherein the 2D array ultrasound probe is further configured to transmit the plurality of focused beams to the plurality of focal points in the first focusing group and the plurality of focal points in the second focusing group (“The reception beam former 6, when receiving a reflected reference detection pulse or a reflected detection pulse, performs multi-focus beamforming with respect to element input signals (RF signals) inputted from each of the acoustic elements. “Multi-focus beamforming" is setting acoustic line positions to a center of an element region of each acoustic element, and setting a plurality of observation points along extension lines of each acoustic line position. When p acoustic line positions exist, and q observation points exist on each extension line of an acoustic line position, p.times.q observation points are set in an ROI.” [0079]); 
Susumu does not explicitly state: wherein the 2D array ultrasound probe is further configured to simultaneously transmit the plurality of focused beams to the plurality of focal points.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Susumu to simultaneously transmit the focused beams to the plurality of focal points as taught in Lee, to measure the shear wave in a shorter amount of time and enhance the signal-to-noise ratio (Lee, [0168]).
Regarding Claim 11, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 11, “wherein the transmitting of the focused beams to the plurality of focal points comprises simultaneously transmitting the plurality of focused beams to the plurality of focal points”, is substantially similar in scope with corresponding limitations recited in Claim 2 and is, therefore, rejected under the same rationale.
Regarding Claim 15, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Further, the remaining limitations recited in Claim 15, “wherein the transmitting of the focused beams to the plurality of focal points comprises simultaneously transmitting the plurality of focused beams to the plurality of focal points in the first focusing group and the plurality of focal points in the second focusing group”, is substantially similar in scope with corresponding limitations recited in Claim 6 and is, therefore, rejected under the same rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Susumu in view of Yoo, Zheng and Kong and Tsymbalenko (U.S. 20150209013, July 30, 2015)(hereinafter, “Tsymbalenko”).
Regarding Claim 9, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
Susumu further teaches: “The reference/detection pulse transmitter 2, transmits a reference detection pulse prior to transmission of focused ultrasound by the push pulse controller 1, and transmits a plurality of detection pulses after ARFI transmission.” [0074; “The output data generator 3 generates output data based on execution of reception processing and receive signals in SWS acquisition.”[0075]; “"Multi-focus beamforming" is setting acoustic line positions to a center of an element region of each acoustic element, and setting a plurality of observation points along extension lines of each acoustic line position. When p acoustic line positions exist, and q observation points exist on each extension line of an acoustic line position, p.times.q observation points are set in an ROI.” [0079]; “The output data storage 14 stores an SWS image, an elastic modulus image, a graph, a table of numerical values, etc., generated by the elastic modulus calculator 13, and provides them for display by the display 103.” [0086]; “The display controller displays a graphical user interface (GUI), displaying an elastic modulus image according to an N-th SW tracking step, and can receive an input operation from a user. When a region of an elastic modulus image is designated via an operation with respect to the display 103, in order that element array direction interleaving be executed with respect to the region, the display controller causes execution of an N-th SW tracking step, and causes the displacement interleaver 10 to execute interleaving of an obtained SWS sequence and an SWS sequence obtained via the N-th SW tracking step. FIG. 29A illustrates a usage example when receiving a region specifying operation with respect to an elastic modulus image displayed on the display 103. The sign dst1 in FIG. 29A indicates a 
Susumu does not teach: wherein the input interface comprises an input box of a number of the plurality of focal points, and the processor is further configured to control the display to display the received number of the plurality of focal points on the cross-section of interest.
Yoo in the field of ultrasound systems teaches an orientation and recognition unit that is configured to receive input data from an operator of the 2D slice image selection unit as seen in Fig. 10, where the 2D image selection unit may be configured to select cross-sections of the 3D ultrasound image from the 3D ultrasound acquisition image unit [0042-0043].
  Since Susumu has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cross-section teachings of Yoo to depict sectional representations of the object of interest that require less time for computational processing. 
Yoo is silent with regards to input interface comprising an input box to affect the points displayed on the cross-section.
Tsymbalenko in the field of systems for displaying ultrasound images teaches a user interface with control operations that receives inputs from the user to control obtained diagnostic results displayed [0030]. The display has different configurations to display the shear wave images and overlay based on user selections [0058] [0060] and [0064].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Susumu to incorporate the user interface and controlled display options from Tsymbalenko to increase the accuracy “…in characterizing the mechanical properties of the imaged tissue.” (Tsymbalenko, [0020]).
Regarding Claim 18, the combination of references Susumu, Yoo, Zheng and Kong substantially teach the claim limitations as noted above.
18, “receiving an input of the number of the plurality of focal points through an input box, and displaying the received number of the plurality of focal points on the cross-section of interest”, is substantially similar in scope with corresponding limitations recited in Claim 9 and is, therefore, rejected under the same rationale.

Response to Arguments
With regards to Applicant’s arguments regarding to the individual references not having a user interface, primary reference Susumu has a GUI connected to a controller and display. Secondary references Yoo, has a selection unit that receives data input from an operator, while Zheng has a controller responsive to operator inputs [0055] and the system of Kong contains PC interfaces [0149] and units that obtain information from an operator. Further with regards to limitation “an input interface configured to receive an input with respect to the cross-section of interest of an object in a 3D space” as a whole, Applicant’s interpretation of the data processing in Susumu and Yoo is narrower than the disclosed limitations in the claim. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since the combination of references have the hardware and software capabilities the 103 rejection as a whole should be considered. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793